1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
2
                                                                    Nov 05, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK     C

                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:19-cr-02048-SMJ
5
                               Plaintiff,
6                                                PROTECTIVE ORDER
                  v.
7
     ULISES RAMOS-ROSAS,
8
                               Defendant.
9

10         Before the Court, without oral argument, is the Government’s Unopposed

11   Motion for a Protective Order, ECF No. 10, and related motion to expedite, ECF

12   No. 11. Having reviewed the pleadings and the file in this matter, the Court is fully

13   informed and finds that a protective order pursuant to 18 U.S.C. § 3509(d) is

14   necessary in this case. Accordingly, the Court GRANTS the motions and enters the

15   following protective order:

16         IT IS HEREBY ORDERED, that the privacy protection measures mandated

17   by 18 U.S.C. § 3509(d), when a case involves a person under the age of eighteen

18   years who is alleged to be a victim of a crime of sexual exploitation, or a witness to

19   a crime committed against another person, apply to this case, thus;

20



     PROTECTIVE ORDER - 1
1          IT IS FURTHER ORDERED that all persons acting in this case in a

2    capacity described in 18 U.S.C. § 3509(d)(1)(B), shall follow and abide by the

3    privacy protections of 18 U.S.C. § 3509(d)(1) and (2) as follows:

4          (d)   Privacy protection.—

5                (1)    Confidentiality of information.—

6                       (A)   A person acting in a capacity described in
                              subparagraph (B) in connection with a criminal
7                             proceeding shall—

8                             (i)    keep all documents that disclose the
                                     name or any other information
9                                    concerning a child in a secure place to
                                     which no person who does not have
10                                   reason to know their contents has access;
                                     and
11
                              (ii)   disclose documents described in clause
12                                   (i) or the information in them that
                                     concerns a child only to persons who, by
13                                   reason of their participation in the
                                     proceeding, have reason to know such
14                                   information.

15                      (B)   Subparagraph (A) applies to—

16                            (i)    all employees of the Government
                                     connected with the case, including
17                                   employees of the Department of Justice,
                                     any law enforcement agency involved in
18                                   the case, and any person hired by the
                                     Government to provide assistance in the
19                                   proceeding;

20                            (ii)   employees of the court;




     PROTECTIVE ORDER - 2
1                              (iii)   the defendant and employees of the
                                       defendant, including the attorney for the
2                                      defendant and persons hired by the
                                       defendant or the attorney for the
3                                      defendant to provide assistance in the
                                       proceeding; and
4
                               (iv)    members of the jury.
5
                  (2)   Filing under seal.—All papers to be filed in court that
6                       disclose the name of or any other information
                        concerning a child shall be filed under seal without
7                       necessity of obtaining a court order. The person who
                        makes the filing shall submit to the clerk of the
8                       court—

9                       (A)    the complete paper to be kept under seal; and

10                      (B)    the paper with the portions of it that disclose
                               the name of or other information concerning a
11                             child redacted, to be placed in the public
                               record.
12                      (C)    the search warrants in this case contain
                               personal and identifying information regarding
13                             the minor victims in this case.            The
                               Government will follow the procedure as
14                             described in paragraph (A) and (B) to comply
                               with the provisions of 18 U.S.C. § 3509(d).
15
           IT IS FURTHER ORDERED that counsel shall remind all persons
16
     providing assistance on this case of these obligations.
17
           IT IS FURTHER ORDERED that any alleged minor victim will be
18
     referred by a pseudonym agreed upon by counsel for the United States and the
19
     Defendant. Counsel shall be consistent in their use of the identifier selected. The
20
     parties shall prepare their witnesses and instruct them to refer to the alleged minor


     PROTECTIVE ORDER - 3
1    victims only by using the agreed pseudonyms (e.g., “Jane Doe 1”, “Jane Doe 2”

2    etc.), rather than their names, in opening statements and in closing arguments.

3          IT IS FURTHER ORDERED that all personal information relating to any

4    minor victim, or individual who was a minor at the time he or she was sexually

5    abused, shall be precluded from public disclosure.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8          DATED this 5th day of November 2019.

9                       ___________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     PROTECTIVE ORDER - 4
